Citation Nr: 9915670	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 26, 1977 to December 27, 1977.

In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, denied the 
appellant's claim for service connection for muscular 
dystrophy.  The appellant's claim was forwarded to the Board 
of Veterans' Appeals (Board) following the filing of a timely 
appeal and the claimant's appearance at a hearing before 
personnel of the Baltimore RO (RO hearing) in July 1996.  In 
June 1997, the Board denied the appellant's claim as not well 
grounded.  The claimant expressed disagreement with the 
Board's decision by letter in July 1997, but he did not 
thereafter submit a formal Motion for Reconsideration to the 
Board.  

In September 1997, the veteran submitted a claim for service 
connection for pes planus (flat feet).  Service connection 
was denied by the Baltimore, Maryland RO in January 1998.  
The veteran timely appealed to the Board.  The VA form 9 
received by the RO on March 12, 1998 indicates that the 
claimant desired a hearing before the Board in Washington, 
D.C.  In a July 1998 letter to the Board, the claimant 
advised that he "checked the wrong box" on his VA form 9, 
and that he "wouldn't like to have [a hearing]."   The 
Board thus considers the claimant's request for a hearing on 
this issue withdrawn.  See 38 C.F.R. § 20.702(e) (1998).



REMAND

A review of the record indicates that additional development 
is necessary.

The RO denied the veteran's claim for pes planus on the basis 
that it is a congenital or developmental defect which is not 
subject to service connection.  See 38 C.F.R. § 3.303(c) 
(1998).  While this assessment is generally accurate, 
it is possible for a pes planus deformity to be acquired.  
Since the veteran's
pre-enlistment physical examination contains no evidence 
indicating that his feet were defective ("unsound") before 
service, and since the condition was clearly present during 
service, and is currently, a medical opinion is required to 
determine whether this veteran's pes planus is a congenital 
or developmental condition or whether it was, in fact, 
acquired during service as a result of physical training.

The Board also notes that, in denying the claim, the RO 
indicated that there was no evidence demonstrating 
aggravation of the pre-existing congenital or developmental 
condition during service simply because the veteran did not 
develop calluses during service or within one year after his 
discharge.  Because the veteran has submitted extensive 
medical documentation of additional conditions, including 
gastrosoleus equinus and tendo-Achilles contracture with foot 
pain, these records should be reviewed to determine whether 
the additional medical conditions are indicative of an 
aggravation of his pes planus.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998).  Moreover, in light of the 
veteran's contentions, and the medical and lay evidence 
submitted in support of the claim, the Board finds that it 
would be helpful to have the veteran undergo VA examination 
to obtain a medical opinion as to the etiology of the 
veteran's current foot conditions.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997);  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Goss v. Brown, 9. Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).



Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA podiatry evaluation to obtain a 
medical opinion concerning the nature and 
etiology of his current foot disorders.  
The entire claims folder, containing all 
evidence pertinent to his appeal, and a 
complete copy of this REMAND, must be 
provided to, and be reviewed by, the 
examiner.

After examining the veteran (to include 
all appropriate tests and studies) and a 
comprehensive review of her claims file, 
the examiner should offer a written 
opinion addressing the following:  a) the 
nature and extent of all current foot 
conditions, including pes planus, 
gastrosoleus equinus, and tendo-Achilles 
contracture with foot pain; b) whether it 
is at least as likely as not that any 
currently diagnosed foot condition is the 
result of the veteran's service in the 
military, to include prolonged physical 
activity associated with training; or, 
alternatively, c) whether it is at least 
as likely as not that any currently 
diagnosed foot condition is a congenital 
or developmental defect, pre-dating the 
veteran's service, and, if so d) whether 
it is at least as likely as not that any 
such condition was aggravated by 
superimposed disease or injury related to 
his physical training while in service.  
If aggravation of a preexisting condition 
is found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  The examiner must provide 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record, in a typewritten 
report.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a bilateral 
foot condition.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to further develop the record; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he or his 
representative may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).


This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 


